Claimant’s husband was a- traveling salesman for Diplomat Products, Inc. He lived at Port Jefferson on Long Island, about sixty-five miles from New York city. He was required to report at the office of his employer in New York city every Saturday. He owned an automobile which he used in the performance of his work and his employer allowed him ten dollars weekly as mileage. The employer also insured the car. On the day of his death he reported at the employer’s office and while proceeding to his home his ear collided with another automobile and he sustained fatal injuries.
Decision of the State Industrial Board reversed and matter remitted for the purpose of making an award in claimant’s favor on the ground that decedent at the time he sustained fatal injuries was in the course of his employment. (Gibbs v. Macy & Co., Inc., 214 App. Div. 335; affd., 242 N. Y. 551; Harby v. Marwell Bros., Inc., 203 App. Div. 525; affd., 235 N. Y. 504; Goater v. D’Olier, 198 App. Div. 959; Matter of Crowell v. American Fruit Growers, Inc., 253 N. Y. 543; Jakeway v. Bauer Co., 218 App. Div. 302.)
Hill, P. J., Rhodes and Heffeman, JJ., concur; McNamee, J., dissents, with an opinion in which Bliss, J., concurs.